MEMORANDUM OPINION
No. 04-06-00510-CV
IN RE Jose Luis AREBALO
Original Mandamus Proceeding (1)



PER CURIAM


Sitting: Alma L. López , Chief Justice
  Sarah B. Duncan , Justice
  Sandee Bryan Marion , Justice


Delivered and Filed: August 23, 2006


PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION
 Relator Jose Luis Arebalo has filed a petition for a writ of mandamus and a motion for leave to file his petition for a writ of
mandamus.  No leave is required to file a petition for writ of mandamus; therefore, we deny the motion for leave to file as
moot. 
 In the petition, Arebalo alleges he mailed a "motion of prohibition" to the district clerk in Jim Wells County and the district
clerk refused to file the motion.  Arebalo asks this court to issue a writ of mandamus to compel the district clerk to file his
motion.  This court does not have mandamus jurisdiction over district clerks unless it is shown that issuance of the writ is
necessary to enforce our jurisdiction.  See Tex. Gov't Code Ann. § 22.221(a), (b) (Vernon 2004); In re Simpson, 997 S.W.2d
939 (Tex. App.--Waco 1999, orig. proceeding).  Arebalo does not allege or show a writ is necessary to enforce our
jurisdiction. We therefore dismiss the petition for lack of jurisdiction.
       PER CURIAM 
1.  This proceeding arises out of Cause No. 91-03-7437, styled State of Texas v. Jose Luis Arebalo, filed in the 79th Judicial
District Court, Jim Wells County, Texas.